Citation Nr: 0626146	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  06-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The medical evidence of record shows that the veteran has 
Level I hearing in the right ear and Level I hearing in the 
left ear. 

3.  Tinnitus was not present in service nor is it shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and 
Tables VI, VII (2005).

2.  Tinnitus was not incurred in or aggravated by active duty 
military service.  38 U.S.C.A. § 1110 (West 1002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his claims of entitlement to service connection 
for hearing loss and tinnitus in June 2005 and the initial 
decision granting service connection for bilateral hearing 
loss, evaluated as noncompensable disabling, and denying 
service connection for tinnitus was issued in September 2005.  
Thereafter, the veteran appealed with respect to the 
propriety of the assigned initial rating for his bilateral 
hearing loss and the denial of service connection for 
tinnitus.  The Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  As such, in July 
2005, prior to the initial September 2005 decision, the 
veteran was provided with notice of the VCAA and what 
evidence was necessary to substantiate his service connection 
claims.  Additionally, a March 2006 letter further advised 
the veteran of the evidence necessary to substantiate his 
initial rating claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the July 2005 
letter advised him of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Moreover, while the July 2005 letter 
informed him of what evidence was needed to substantiate his 
service connection claims, the March 2006 letter advised the 
veteran of the evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Pertinent to the fourth element, the July 2005 letter advised 
the veteran that, if he had any evidence in his possession 
that pertained to his claims, to send it to VA.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.
  
All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records, VA treatment records, and 
an August 2005 VA examination report were reviewed by both 
the RO and the Board in connection with adjudication of the 
veteran's claims.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  Moreover, the veteran 
was provided with a VA examination in August 2005 in order to 
adjudicate his claims.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to evaluate the veteran's claims without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for service-
connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2005).  The veteran 
contends that his hearing disability is worse than the 
currently assigned evaluation and, therefore, he is entitled 
to an initial compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2005).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

VA treatment records reflect that, in July 2003, the veteran 
was diagnosed with mild to moderately severe sensorineural 
hearing loss.  At such evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50

50
LEFT
45
40
55

60

The audiologist indicated that the veteran had 96 percent 
discrimination in the right ear and 92 percent discrimination 
in the left ear.  

The August 2005 VA audiological evaluation resulted in a 
diagnosis of bilateral sensorineural hearing loss.  At such 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
50
50
LEFT
45
40
50
60
60

Pure tone thresholds averaged a 46-decibel loss in the right 
ear and a 53-decibel loss in the left ear.  The audiologist 
indicated that the veteran had 92 percent discrimination in 
the right ear and 92 percent discrimination in the left ear.  
These audiometry test results equate to Level I hearing in 
the right ear and Level I hearing in the left ear, using 
Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level I hearing in 
the right ear and Level I hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board finds that the requirements for a compensable 
evaluation are not met at any time during the appeal period 
based on the demonstrated levels of hearing impairment, 
emphasizing that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  There is no 
medical evidence of record indicating that the veteran 
experiences a higher level of hearing impairment.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss, that doctrine is not applicable in 
this appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The Board finds no evidence 
that the veteran's service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran contends that he was exposed to excessive noise 
from heavy equipment and diesel engines while in service and, 
as a result, he currently has tinnitus.  As such, he claims 
that service connection is warranted for such disability.

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the 
veteran is competent to describe his tinnitus symptomatology.  
The Board also notes that bilateral constant tinnitus was 
diagnosed at his August 2005 VA examination.  Therefore, the 
Board finds that the veteran has a current diagnosis of 
tinnitus. 

However, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of tinnitus.  
Moreover, there is no competent medical evidence linking 
tinnitus to his active duty military service.  In this 
regard, the August 2005 VA examiner noted that the veteran 
had both in-service and post-service noise exposure and 
opined that, as his tinnitus was so mild and he was unsure of 
its onset, she could not resolve the issue of the most likely 
etiology of tinnitus without resorting to speculation.  
Therefore, the evidence of a nexus or link between service 
and the veteran's tinnitus is limited to his own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
tinnitus and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


